UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21978 Pioneer Series Trust VI (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:October 31 Date of reporting period:July 1, 2011 to June 30, 2012 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Series Trust VI By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2012 Pioneer Floating Rate Fund LEAR CORPORATION Ticker:LEASecurity ID:521865204 Meeting Date: MAY 16, 2012Meeting Type: Annual Record Date:MAR 30, 2012 #ProposalMgt RecVote CastSponsor 1Elect Director Thomas P. CapoForForManagement 2Elect Director Jonathan F. FosterForForManagement 3Elect Director Conrad L. Mallett, Jr.ForForManagement 4Elect Director Donald L. RunkleForForManagement 5Elect Director Matthew J. SimonciniForForManagement 6Elect Director Gregory C. SmithForAgainstManagement 7Elect Director Henry D. G. WallaceForForManagement 8Ratify AuditorsForForManagement 9Advisory Vote to Ratify NamedForForManagement Executive Officers' Compensation SEVAN MARINE ASA Ticker:SEVANSecurity ID:R776D4AD5 Meeting Date: AUG 05, 2011Meeting Type: Bondholder Record Date: #ProposalMgt RecVote CastSponsor 1Approve SummonsForForManagement 2Approve AgendaForForManagement 3Elect Minutes KeepersForForManagement 4Concent to Board's Proposals RegardingForForManagement Restructuring of Loans SEVAN MARINE ASA Ticker:SEVANSecurity ID:R776D4AD5 Meeting Date: NOV 10, 2011Meeting Type: Bondholder Record Date: #ProposalMgt RecVote CastSponsor 1Approve SummonsForForManagement 2Approve AgendaForForManagement 3Elect Minutes KeepersForForManagement 4Approve Proposals and SpecificForForManagement Resolutions Pioneer Multi-Asset Real Return Fund The Fund held no securities during the period covered by this report in which there was a securityholder vote.Accordingly, there are no proxy votes to report. END NPX REPORT
